FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 28 March 2019.  These drawings are acceptable.


Claim Objections
Claim 31 objected to because of the following informalities:  it appears that the term “he housing” should be ---the housing---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26, 28-36, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the limitation of “the stiffening ribs of the metal and/or ceramic reinforcement…of the fluid nozzle” recited in lines 10-12 is subject matter not properly described in the application as filed on 28 March 2019. The examiner did not find in the abstract, specification, drawings, or claims of the original disclosure filed on any support for the limitation of the fluid nozzle having stiffening ribs. For examination purpose, the examiner considers the fluid nozzle, and not the stiffening ribs of the fluid nozzle, is recited to contain or is made of the materials stated in said claim. Claims 21-26, 28-36, and 38 are rejected for the same reason due to their dependency upon said claim.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-26, 28-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the stiffening ribs of the metal and/or ceramic reinforcement…of the fluid nozzle" in line 12.  There is insufficient antecedent basis for this limitation (the stiffening ribs of the fluid nozzle) in the claim. Claims 21-26, 28-36, and 38 are rejected for the same reason due to their dependency upon said claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26, 28-31, 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (U.S. Patent Application Pub. No. 2010/0180854) in view of Araos Almendras (U.S. Patent Pub. No. 2020/0238294) and Bodger (U.S. Patent No. 2,497,041).
Regarding claim 20, Baumann et al. discloses a turbine comprising a turbine wheel 36, the turbine wheel having a first channel 34 running along an axis of rotation of the turbine wheel, and a second channel 37.1 and/or 37.2, running substantially in a radial direction, for guiding a fluidic drive medium, said second channel having an inlet and an outlet for the fluidic drive medium, wherein the inlet is fluidically connected to the first channel and the outlet is directed substantially in a tangential direction of the turbine wheel (Fig. 1 and 2; para. [0091]), wherein the turbine has a fluid nozzle 38.1 and/or 38.2 in the outlet, wherein a metal and/or ceramic reinforcement 38.1 and/or 38.2 (nozzles are made of metal) is arranged in at least one section of a wall of the first and/or second channel (para. [0116]), but does not specifically teach stiffening ribs arranged in at least one section of a wall of the first and/or second channel, wherein the first channel and the second channel, with the exception of the outlet, each extends substantially rectilinearly and wherein the metal and/or ceramic reinforcement of the first channel and/or second channel, the fluid nozzle, the stiffening ribs contain or are made of stainless steel, brass, copper, die- cast zinc, die-cast aluminum. sintered metal and/or at least one technical ceramic.
Since Baumann et al. teaches that parts of the separator may be manufactured as a light metal die casting part, such as aluminum (paras. [0030], [0146], [0151]), it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made parts of the turbine such as the metal reinforcement of the first channel and/or second channel, the fluid nozzle, the stiffening ribs from die-cast aluminum for the purpose of low-cost mass production (para. [0146]).
Araos Almendras discloses wherein a reinforcement including stiffening ribs 12 and/or 9 is arranged in at least one section of a wall of the first and/or second channel 7 and/or 10, wherein the first channel 10 and the second channel 7, with the exception of the outlet, each extends substantially rectilinearly (Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of Baumann et al with the reinforcement including stiffening ribs and channels configuration taught by Araos Almendras for the purpose of allowing the turbine to work at high speeds (para. [0039]).
Bodger discloses metal and/or ceramic reinforcements in a turbine contain or are made of at least one technical ceramic (col. 1 lines 38-48). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made parts of the turbine of Baumann et al. such as the metal and/or ceramic reinforcement of the first channel and/or second channel, the fluid nozzle, and the stiffening ribs from ceramic or to contain ceramic as taught by Bodger for the purpose of providing a turbine with exposed parts made of heat resistant ceramic parts reinforced by metallic rings (col. 1 lines 1-27).
Regarding claim 21, Baumann et al. discloses wherein the fluid nozzle 38.1 and/or 38.2 is formed in one piece with the turbine wheel 36 (Fig. 2 and 5).
Regarding claim 22, Baumann et al. discloses wherein the fluid nozzle is inserted in the second channel as a separate component in the region of the outlet and contains or is made of a metal and/or a ceramic (para. [0116]).
Regarding claim 23, Baumann et al. discloses wherein the first channel is designed to receive a shaft or is formed in an extension of the receptacle for a shaft 3 (Fig. 1 and 2).
Regarding claim 24, Baumann et al. does not disclose wherein the entire wall of the first channel and/or of the second channel has a metal reinforcement.
Bodger discloses wherein the entire wall of the first channel and/or of the second channel has a metal reinforcement 20, 30 and/or 22 (Fig. 3; col.1 line 38 – col. 2 line 16). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of Baumann et al. with the metal reinforcement taught by Bodger for the purpose of providing a turbine with exposed parts made of heat resistant ceramic parts reinforced by metallic rings (col. 1 lines 1-27).
Regarding claim 25, Baumann et al. does not disclose wherein the metal reinforcement forms an inner wall of the first channel and/or second channel and/or of the fluid nozzle.
Bodger discloses wherein the metal reinforcement 20, 30 and/or 22 forms an inner wall of the first channel and/or second channel and/or of the fluid nozzle (Fig. 3; col.1 line 38 – col. 2 line 16). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of Baumann et al. with the metal reinforcement taught by Bodger for the purpose of providing a turbine with exposed parts made of heat resistant ceramic parts reinforced by metallic rings (col. 1 lines 1-27).
Regarding claim 26, Baumann et al. discloses a first 34 and second channel 37.1 and/or 37.2, but does not disclose wherein the metal reinforcement of the first channel has, in a region of connection to the second channel, a cutout in which the metal reinforcement of the second channel is inserted and/or in which the metal reinforcement of the second channel is welded, soldered or crimped to the metal reinforcement in the first channel. 
Bodger discloses wherein a first metal reinforcement 20 and/or 22 has, in a region of connection to the second channel 30, a cutout (the opening in elements 20 and/or 22 that receives element 30 in Fig. 3) in which the second metal reinforcement is inserted and/or in which the second metal reinforcement is welded, soldered or crimped to the first metal reinforcement (col. 2 lines 4-16). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second channels of Baumann et al. with the configuration of the metal reinforcements taught by Bodger for the purpose of providing a turbine with exposed parts made of heat resistant ceramic parts reinforced by metallic rings (col. 1 lines 1-27).
Regarding claim 28, Baumann et al. discloses wherein the turbine wheel is formed of two half-shells which, in order to form the turbine wheel, are joined together along a plane that is transverse to the axis of rotation 30 of the turbine wheel or transverse to the direction of the outlet (para. [0115]).
Regarding claim 29, Baumann et al. discloses wherein an impeller or a sealing element 3 as further functional components, is arranged on a top side as further functional of the turbine wheel (para. [0128]; Fig. 1).
Regarding claim 30, Baumann et al. does not disclose wherein the stiffening ribs are outside of the channels. 
Araos Almendras discloses wherein the stiffening ribs 12 and/or 9 are outside of the channels 7 and/or 10 (Fig. 4; paras. [0029]-[0034]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of Baumann et al. with the reinforcement including stiffening ribs taught by Araos Almendras for the purpose of allowing the turbine to work at high speed (para. [0039]).
Regarding claim 31, Baumann et al. discloses wherein the turbine wheel has a housing 12, wherein the stiffening ribs as reinforcing structures, are arranged within the housing (Fig. 1). 
Regarding claim 35, Baumann et al. discloses wherein the turbine wheel 36 and/or a housing thereof can be partially or entirely manufactured by an injection moulding, injection-compression moulding and/or transfer moulding process and/or by pressing (para. [0115]). Regarding said claim, the process by which the turbine wheel and/or housing is manufactured, which recites no further structure, is noted. The patentability of a product or apparatus, however, does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, (CCPA 1969). MPEP 2113.  As held in In re Thorpe, supra, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Baumann et al. discloses all of the recited structure irrespective of the process by which the turbine and/or housing is manufactured. Nevertheless, the process by which the turbine and/or housing is manufactured is deemed met by Baumann et al. as discussed above. 
Regarding claim 36, Baumann et al. discloses wherein the metal and/or ceramic reinforcement is embedded in the turbine wheel (Fig. 7; para. [0116]; nozzles made of metal act as reinforcing material and are embedded in the turbine wheel). 
Regarding claim 38, Baumann et al. discloses a liquid separator for separating liquid droplets and/or liquid mist, including oil droplets and/or oil mist, out of a gas, including blow-by gases of an internal combustion engine (Abstract), comprising a rotatably mounted separating element 2 and a drive element for rotatably driving the separating element, wherein the drive element comprises a turbine according to claim 20 (para. [0090]).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (U.S. Patent Application Pub. No. 2010/0180854) in view of Araos Almendras (U.S. Patent Pub. No. 2020/0238294) and Bodger (U.S. Patent No. 2,497,041), as applied to claim 20 above, and further in view of Avny (U.S. Patent 2,497,041).
Regarding claim 32, modified Baumann et al. does not disclose wherein the turbine wheel, including an upper and/or lower surface of the turbine wheel, and/or a housing thereof are made of or contain plastic, including reinforced or filler-filled plastic.
Avny discloses wherein the turbine wheel, including an upper and/or lower surface of the turbine wheel, and/or a housing thereof are made of or contain plastic, including reinforced or filler-filled plastic (col. 3 lines 45-56). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of modified Baumann et al. with the plastic containing reinforcing fibers taught by Avny to achieve a predictable result of providing strength and support to the turbine. See MPEP 2143 (I)(A).
Regarding claim 33, modified Baumann et al. does not disclose wherein the plastic is or contains polyphenylene sulphide (PPS), polyetherimide (PEI), polyimide (PI), polyphthalamide (PPA), polyether ether ketone (PEEK), polyamide (PA), polypropylene (PP), polyester resin (UP), vinyl ester resin (VE), epoxy resin (EP), phenol resin (PF), melamine formaldehyde resins (MF), or a combination of the aforementioned materials.
Avny discloses wherein the plastic is or contains polyphenylene sulphide (PPS), polyetherimide (PEI), polyimide (PI), polyphthalamide (PPA), polyether ether ketone (PEEK), polyamide (PA), polypropylene (PP), polyester resin (UP), vinyl ester resin (VE), epoxy resin (EP), phenol resin (PF), melamine formaldehyde resins (MF), or a combination of the aforementioned materials (col. 2 lines 60-65). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of modified Baumann et al. with the plastic containing reinforcing fibers taught by Avny to achieve a predictable result of providing strength and support to the turbine. See MPEP 2143 (I)(A).
Regarding claim 34, modified Baumann et al. does not disclose wherein one or more of the following types of fibre are used as reinforcing fibres: carbon fibres, glass fibres, polyester fibres and/or aramid fibres.
Avny discloses wherein one or more of the following types of fibre are used as reinforcing fibres: carbon fibres, glass fibres, polyester fibres and/or aramid fibres (col. 2 lines 60-65). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine of modified Baumann et al. with the plastic containing reinforcing fibers taught by Avny to achieve a predictable result of providing strength and support to the turbine. See MPEP 2143 (I)(A).

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s remarks that the earliest effective date to which the present application is entitled is September 28, 2016 based upon the claim for priority from the corresponding German patent application DE 20 2016 105 409.5, the examiner notes that Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection citing U.S. Patent Application Pub. No. 2020/0238294 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP § 215 and 216.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774